 

REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is dated as of July 30,
2013, and is by and among Autovative Products, Inc., a Nevada corporation (the
“Company”), and the undersigned purchasers set forth on the signature pages
hereto (each, a “Purchaser”, and collectively, the “Purchasers”).

 

WHEREAS:

 

A.           In connection with those certain Subscription Agreements, by and
among the parties hereto of even date herewith (collectively referred to herein
as the “Subscription Agreement”), the Company has agreed, upon the terms and
subject to the conditions of the Subscription Agreement, to issue and sell on
the date hereof to Purchasers Units, comprising shares (the “Common Shares”) of
the Company’s common stock, par value $0.001 per share (“Common Stock”), and
warrants (the “Warrants”) to acquire additional shares of Common Stock (the
shares of Common Stock issuable upon exercise of or otherwise pursuant to the
Warrants, collectively, the “Warrant Shares”).

 

B.           To induce the Purchasers to execute and deliver the Subscription
Agreement, the Company has agreed to provide certain registration rights under
the Securities Act of 1933, as amended, and the rules and regulations
thereunder, or any similar successor statute (collectively, the “1933 Act”), and
applicable state securities laws.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each of the
Purchasers hereby agree as follows:

 

1.            Definitions. Capitalized terms used herein and not otherwise
defined herein shall have the respective meanings set forth in the Subscription
Agreement. As used in this Agreement, the following terms shall have the
following meanings:

 

(a)          “1934 Act” means the Securities Exchange Act of 1934, as amended.

 

(b)          “Business Day” means any day other than Saturday, Sunday or any
other day on which commercial banks in the City of New York are authorized or
required by law to remain closed.

 

(c)          “Closing Date” shall mean the date hereof.

 

(d)          “Effective Date” means the date the Registration Statement has been
declared effective by the SEC.

 

(e)          “Effectiveness Deadline” means the date that is two hundred seventy
(270) days after the Closing Date.

 

(f)          “Filing Deadline” means the date that is ninety (90) days after the
Closing Date.

 

 

 

 

(g)          “Investor” means a Purchaser or any transferee or assignee thereof
to whom a Purchaser assigns its rights under this Agreement and who agrees to
become bound by the provisions of this Agreement in accordance with Section 9
and any transferee or assignee thereof to whom a transferee or assignee assigns
its rights under this Agreement and who agrees to become bound by the provisions
of this Agreement in accordance with Section 9.

 

(h)          “Merger” means the merger of Ucansi Acquisition Corp., a Delaware
corporation, with and into Ucansi, with Ucansi surviving the Merger as a wholly
owned subsidiary of the Company.

 

(i)          “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization and a government or any department or agency thereof.

 

(j)          “Prospectus” means the prospectus included in a Registration
Statement (including, without limitation, a prospectus that includes any
information previously omitted from a prospectus filed as part of an effective
registration statement in reliance upon Rule 430A promulgated under the 1933
Act), as amended or supplemented by any prospectus supplement, with respect to
the terms of the offering of any portion of the Registrable Securities covered
by a Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

 

(k)          “register”, “registered” and “registration” refer to a registration
effected by preparing and filing one or more Registration Statements (as defined
below) in compliance with the 1933 Act and pursuant to Rule 415 and the
declaration or ordering of effectiveness of such Registration Statement(s) by
the SEC.

 

(l)          “Registrable Securities” means (i) the Common Shares, (ii) the
Warrant Shares and (iii) any shares of capital stock issued or issuable with
respect to the Common Shares as a result of any stock split, stock dividend or
similar transaction, or other distribution with respect to the foregoing;
provided, that the Investor has completed and delivered to the Company a Selling
Stockholder Questionnaire; and provided, further, that Common Shares and Warrant
Shares shall cease to be Registrable Securities upon the earliest to occur of
the following: (A) sale pursuant to a Registration Statement or Rule 144 under
the 1933 Act (in which case, only such securities sold shall cease to be a
Registrable Security); or (B) becoming eligible for sale by the Investor,
without notice or restriction, pursuant to Rule 144 provided that, if reasonably
requested by the Company, such Investor shall have furnished the Company with an
opinion of counsel, reasonably satisfactory to the Company, that such
disposition will not require registration of such shares under the 1933 Act.

 

(m)          “Registration Statement” means a registration statement or
registration statements of the Company filed under the 1933 Act covering the
Registrable Securities.

 

(n)          “Required Holders” means the holders of at least a majority of the
Registrable Securities.

 

 

 

 

(o)          “Required Registration Amount” for the Registration Statement means
the number of Common Shares and Warrant Shares issued pursuant to the
Subscription Agreement.

 

(p)          “Rule 415” means Rule 415 promulgated under the 1933 Act or any
successor rule providing for offering securities on a continuous or delayed
basis.

 

(q)          “SEC” means the United States Securities and Exchange Commission.

 

(r)          “Selling Stockholder Questionnaire” means a questionnaire in the
form attached as Exhibit B hereto, or such other form of questionnaire as may
reasonably be adopted by the Company from time to time.

 

(s)          “Ucansi” means Ucansi Inc., a Delaware corporation.

 

(t)          “Ucansi Investors” means those Persons who held shares of capital
stock of Ucansi immediately prior to the effective time of the Merger.

 

(u)          “Ucansi Investor Shares” means shares of Common Stock issued to
Ucansi Investors in the Merger.

 

(v)         “Units” has the meaning ascribed thereto in the Subscription
Agreement.

 

2.            Registration.

 

(a)          Mandatory Registration; Rule 415 Reduction. If the Company is
eligible to use Form S-3 under the 1933 Act for the resale registration of the
Registrable Securities, then the Company shall prepare, and, as soon as
practicable but in no event later than the Filing Deadline, file with the SEC
the Registration Statement on Form S-3 covering the resale of at least the
number of shares of Common Stock equal to the Required Registration Amount
determined as of date the Registration Statement is initially filed with the
SEC. The Company shall use its reasonable efforts to have the Registration
Statement declared effective by the SEC as soon as practicable, but in no event
later than the Effectiveness Deadline. No later than 9:30 a.m. Eastern Time on
the fifth Business Day following the Effective Date, the Company shall notify
the Investors of the effectiveness of the Registration Statement (which notice
shall be transmitted to all Investors at approximately the same time) and, no
later than the fifth Business Day following the Effective Date, the Company
shall file with the SEC, in accordance with Rule 424 under the 1933 Act, the
final Prospectus to be used in connection with resales pursuant to such
Registration Statement. The Company shall maintain the effectiveness of any such
Registration Statement during the Registration Period. Notwithstanding the
registration obligations set forth in this Section 2(a), if the SEC informs the
Company that all of the Registrable Securities cannot, as a result of the
application of Rule 415, be registered for resale as a secondary offering on a
single Registration Statement (a “Rule 415 Reduction”), then the number of
Registrable Securities to be registered on such Registration Statement will: (i)
first be reduced by Registrable Securities represented by Warrant Shares
(applied, in the case that some Warrant Shares may be registered, to the
Investors on a pro rata basis based on the total number of unregistered Warrant
Shares held by such Investors); and (ii) second by (x) Registrable Securities
represented by Common Shares and (y) Ucansi Investor Shares (applied, to the
Investors and the Ucansi Investors, together as a single group, on a pro rata
basis based on the total number of unregistered Common Shares held by such
Investors and Ucansi Investors, subject to any determination by the SEC that
certain Investors or Ucansi Investors must be reduced first based on the number
of Common Shares or Ucansi Investor Shares held by such Investors or Ucansi
Investors, respectively).

 

 

 

 

(b)          Registration on Form S-1. If the Company is not eligible to use
Form S-3 under the 1933 Act for the resale registration of the Registrable
Securities, then the Company shall prepare, and, as soon as practicable but in
no event later than the Filing Deadline, file with the SEC the Registration
Statement on Form S-1 (or such other form under the 1933 Act that the Company is
then eligible to use to register the resale by the Investors of the Registrable
Securities) covering the resale of at least the number of shares of Common Stock
equal to the Required Registration Amount determined as of date the Registration
Statement is initially filed with the SEC. The Company shall use its reasonable
efforts to have the Registration Statement declared effective by the SEC as soon
as practicable, but in no event later than the Effectiveness Deadline. No later
than 9:30 a.m. Eastern Time on the fifth Business Day following the Effective
Date, the Company shall notify the Investors of the effectiveness of the
Registration Statement (which notice shall be transmitted to all Investors at
approximately the same time) and, no later than the fifth Business Day following
the Effective Date, the Company shall file with the SEC, in accordance with Rule
424 under the 1933 Act, the final Prospectus to be used in connection with
resales pursuant to such Registration Statement. The Company shall maintain the
effectiveness of any such Registration Statement during the Registration Period.

 

(c)          Effect of Failure to File and Obtain Effectiveness of Registration
Statement. If a Registration Statement covering all of the Registrable
Securities required to be covered thereby and required to be filed by the
Company pursuant to this Agreement is (A) not filed with the SEC on or before
the Filing Deadline (a “Filing Failure”) or (B) not declared effective by the
SEC on or before the Effectiveness Deadline (an “Effectiveness Failure”), then,
as liquidated damages reflecting a reasonable approximation of the uncertain
damages to any holder of Registrable Securities by reason of any such delay in
or reduction of its ability to sell the underlying shares of Common Stock, the
Company shall pay to each holder of Registrable Securities relating to such
Registration Statement an amount in cash equal to one-half of one percent (0.5%)
of such holder’s aggregate investment in the Units on each of the following
dates: (i)  on every thirtieth (30th) day following a Filing Failure (pro rated
for shorter periods) until such Filing Failure is cured; and (ii) on every
thirtieth (30th) day following an Effectiveness Failure (pro rated for shorter
periods) until such Effectiveness Failure is cured. The payments to which a
holder shall be entitled pursuant to this Section 2(c) are referred to herein as
“Liquidated Damages”. Liquidated Damages shall be paid (“Registration Delay
Payments”) on the earlier of (i) the last day of the calendar month during which
such Liquidated Damages are incurred and (ii) the third Business Day after the
event or failure giving rise to Liquidated Damages is cured. Notwithstanding
anything to the contrary herein or in the Subscription Agreement, (A)(i) no
Liquidated Damages shall be payable for any period after the expiration of the
Registration Period, (ii) no Liquidated Damages shall be payable in respect of
any Registrable Securities that are not registered on a Registration Statement
due to a Rule 415 Reduction, and (iii) no Liquidated Damages shall be payable in
respect of any Registrable Securities that may be sold by a holder thereof under
Rule 144 or pursuant to another exemption from registration under the 1933 Act,
and (B) in no event shall the aggregate amount of Liquidated Damages payable to
any Investor exceed, in the aggregate, six percent (6%) of the aggregate gross
purchase price paid by such Investor for such Investor’s Units.

 

 

 

 

3.            Related Obligations. At such time as the Company is obligated to
file a Registration Statement with the SEC pursuant to Section 2(a) or Section
2(b), the Company and the Investors shall have the following obligations:

 

(a)          The Company shall submit to the SEC, as soon as practicable (but in
no event later than three (3) Business Days) after the Company learns that no
review of a particular Registration Statement will be made by the staff of the
SEC or that the staff has no further comments on a particular Registration
Statement, as the case may be, a request for acceleration of effectiveness of
such Registration Statement to a time and date not later than two (2) Business
Days after the submission of such request. The Company shall keep each
Registration Statement effective pursuant to Rule 415 at all times until the
earlier of (i) the first date as of which Common Shares covered by such
Registration Statement may be sold pursuant to Rule 144 (or any successor
thereto) promulgated under the 1933 Act, (ii) the date on which the Investors
shall have sold all of the Common Shares covered by such Registration Statement
and (iii) the date that is one (1) year following the date on which such
Registration Statement is declared effective by the SEC (the period ending on
the earliest of the dates specified in the immediately preceding clauses (i),
(ii) and (iii), the “Registration Period”). This Agreement shall automatically
terminate at the end of the Registration Period.

 

(b)          The Company shall (i) prepare and file with the SEC such amendments
(including post-effective amendments) and supplements to the Registration
Statement and the Rule 424 Prospectus used in connection with such Registration
Statement as may be necessary to keep such Registration Statement effective
during the Registration Period, and (ii) during such period, comply with the
provisions of the 1933 Act with respect to the registration of all Registrable
Securities covered by such Registration Statement until the end of the
Registration Period. In the case of amendments and supplements to a Registration
Statement that are required to be filed pursuant to this Agreement, including,
pursuant to this Section 3(b), by reason of the Company filing a report on Form
10-Q, Form 10-K, Form 8-K or any other report or other document under the
Securities Exchange Act of 1934, as amended (each such document, a “1934 Act
Report”), the Company shall file such amendments or supplements with the SEC as
soon as practicable after the 1934 Act Report is filed or other event occurred
that created the requirement for the Company to amend or supplement such
Registration Statement.

 

(c)          The Company shall furnish to each Investor whose Registrable
Securities are included in any Registration Statement, without charge, to the
extent requested by an Investor, (i) promptly after the same is prepared and
filed with the SEC, at least one copy of such Registration Statement and any
amendment(s) thereto, including financial statements and schedules, all
documents incorporated therein by reference, all exhibits and each preliminary
Prospectus, (ii) upon the effectiveness of any Registration Statement, up to ten
(10) copies of the Prospectus included in such Registration Statement and all
amendments and supplements thereto, and (iii) such other documents, including
copies of any preliminary or final Prospectus, as such Investor may reasonably
request from time to time in order to facilitate the disposition of the
Registrable Securities owned by such Investor.

 

 

 

 

(d)          The Company shall use its commercially reasonable efforts to (i)
register and qualify, unless an exemption from registration and qualification
applies, the resale by Investors of the Registrable Securities covered by a
Registration Statement under such other securities or “Blue Sky” laws of all
applicable jurisdictions in the United States, (ii) prepare and file in those
jurisdictions, such amendments (including post-effective amendments) and
supplements to such registrations and qualifications as may be necessary to
maintain the effectiveness thereof during the Registration Period, (iii) take
such other actions as may be necessary to maintain such registrations and
qualifications in effect at all times during the Registration Period, and (iv)
take all other actions reasonably necessary or advisable to qualify the
Registrable Securities for sale in such jurisdictions; provided, however, that
the Company shall not be required in connection therewith or as a condition
thereto (x) to qualify to do business in any jurisdiction where it would not
otherwise be required to qualify but for this Section 3(d), (y) subject itself
to taxation in any such jurisdiction, or (z) to file a consent to service of
process in any such jurisdiction. The Company shall promptly notify each
Investor who holds Registrable Securities of the receipt by the Company of any
notification with respect to the suspension of the registration or qualification
of any of the Registrable Securities for sale under the securities or “Blue Sky”
laws of any jurisdiction in the United States or its receipt of notice of the
initiation or threatening of any proceeding for such purpose.

 

(e)          The Company shall notify each Investor in writing of the happening
of any event, as promptly as practicable after becoming aware of such event, as
a result of which the Prospectus included in a Registration Statement, as then
in effect, includes an untrue statement of a material fact or omission to state
a material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading (provided that in no
event shall such notice contain any material, nonpublic information, and
promptly prepare a supplement or amendment to such Registration Statement to
correct such untrue statement or omission, and, to the extent requested by an
Investor, deliver up to ten (10) copies of such supplement or amendment to such
Investor. The Company shall also promptly notify each Investor in writing
(i) when a Prospectus or any Prospectus supplement or post-effective amendment
has been filed, and when a Registration Statement or any post-effective
amendment has become effective (notification of such effectiveness may be
delivered to each Investor by facsimile or email) and (ii) of any request by the
SEC for amendments or supplements to a Registration Statement or related
Prospectus or related information.

 

(f)          The Company shall use its commercially reasonable efforts to
prevent the issuance of any stop order or other suspension of effectiveness of a
Registration Statement or the suspension of the qualification of any of the
Registrable Securities for sale in any jurisdiction. If such an order or
suspension is issued, the Company shall use its commercially reasonable efforts
to obtain the withdrawal of such order or suspension as promptly as practicable,
and to notify each Investor who holds Registrable Securities being sold of the
issuance of such order and the resolution thereof, or its receipt of notice of
the initiation or threat of any proceeding for such purpose.

 

(g)          The Company shall use its commercially reasonable efforts to cause
all of the Registrable Securities covered by a Registration Statement to be
listed on each securities exchange on which securities of the same class or
series issued by the Company are then listed, if any, if the listing of such
Registrable Securities is then permitted under the rules of such exchange. The
Company shall pay all fees and expenses in connection with satisfying its
obligation under this Section 3(g).

 

 

 

 

(h)          The Company shall cooperate with the Investors who hold Registrable
Securities being offered and, to the extent applicable, facilitate the timely
preparation and delivery of certificates representing the Registrable Securities
to be offered pursuant to a Registration Statement and enable such certificates
to be in such denominations or amounts, as the case may be, as the Investors may
reasonably request and registered in such names as the Investors may request.

 

(i)          Within two (2) Business Days after a Registration Statement which
covers Registrable Securities is ordered effective by the SEC, the Company shall
deliver to the transfer agent for such Registrable Securities confirmation that
such Registration Statement has been declared effective by the SEC substantially
in the form attached hereto as Exhibit A.

 

4.             Other Obligations of the Investors.

 

(a)          At least three (3) Business Days prior to the first anticipated
filing date of a Registration Statement, the Company shall notify each Investor
in writing of the information the Company requires from each such Investor,
including without limitation a Selling Stockholder Questionnaire, if such
Investor elects to have any of such Investor’s Registrable Securities included
in such Registration Statement. It shall be a condition precedent to the
obligations of the Company to complete the registration pursuant to this
Agreement with respect to the Registrable Securities of a particular Investor
that (i) such Investor furnish to the Company such information regarding itself,
the Registrable Securities held by it and the intended method of disposition of
the Registrable Securities held by it as shall be reasonably required to effect
the effectiveness of the registration of such Registrable Securities, and (ii)
the Investor execute such documents in connection with such registration as the
Company may reasonably request.

 

(b)          Each Investor, by such Investor’s acceptance of the Registrable
Securities, agrees to cooperate with the Company as reasonably requested by the
Company in connection with the preparation and filing of any Registration
Statement hereunder, unless such Investor has notified the Company in writing of
such Investor’s election to exclude all of such Investor’s Registrable
Securities from such Registration Statement.

 

(c)          Each Investor agrees that, upon receipt of any notice from the
Company of the happening of any event of the kind described in Section 3(f) or
the first sentence of Section 3(e), such Investor will immediately discontinue
disposition of Registrable Securities pursuant to any Registration Statements)
covering such Registrable Securities until such Investor’s receipt of the copies
of the supplemented or amended Prospectus contemplated by Section 3(f) or the
first sentence of Section 3(e) or receipt of notice that no supplement or
amendment is required.

 

(d)          Each Investor covenants and agrees that it will comply with the
prospectus delivery requirements of the 1933 Act as applicable to it or an
exemption therefrom in connection with sales of Registrable Securities pursuant
to the Registration Statement.

 

 

 

 

5.             Expenses of Registration. All fees and expenses, other than
underwriting discounts and commissions incurred in connection with
registrations, filings or qualifications pursuant to Section 2 and Section 3,
including, without limitation, all registration, listing and qualifications
fees, printers and accounting fees, and fees and disbursements of counsel for
the Company, shall be paid by the Company.

 

6.             Indemnification. In the event any Registrable Securities are
included in a Registration Statement under this Agreement:

 

(a)          To the fullest extent permitted by law, the Company will, and
hereby does, indemnify, hold harmless and defend each Investor, the directors,
officers, members, partners, employees, agents, representatives of, and each
Person, if any, who controls any Investor within the meaning of the 1933 Act or
the 1934 Act (each, an “Indemnified Person”), against any losses, claims,
damages, liabilities, judgments, fines, penalties, charges, costs, reasonable
attorneys’ fees, or expenses, joint or several, (collectively, “Claims”)
incurred in investigating, preparing or defending any action, claim, suit,
inquiry, proceeding, investigation or appeal taken from the foregoing by or
before any court or governmental, administrative or other regulatory agency,
body or the SEC, whether pending or threatened, whether or not an indemnified
party is or may be a party thereto (“Indemnified Damages”), to which any of them
may become subject insofar as such Claims (or actions or proceedings, whether
commenced or threatened, in respect thereof) arise out of or are based upon: (i)
any untrue statement or alleged untrue statement of a material fact in a
Registration Statement or any post-effective amendment thereto or in any filing
made in connection with the qualification of the offering under the securities
or other “Blue Sky” laws of any jurisdiction in which Registrable Securities are
offered (“Blue Sky Filing”), or the omission or alleged omission to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading, (ii) any untrue statement or alleged untrue statement of
a material fact contained in any preliminary Prospectus if used prior to the
effective date of such Registration Statement, or contained in the final
Prospectus (as amended or supplemented, if the Company files any amendment
thereof or supplement thereto with the SEC) or the omission or alleged omission
to state therein any material fact necessary to make the statements made
therein, in the light of the circumstances under which the statements therein
were made, not misleading or (iii) any violation or alleged violation by the
Company of the 1933 Act or any state securities law, or any rule or regulation
thereunder, relating to the offer or sale of the Registrable Securities pursuant
to a Registration Statement (the matters in the foregoing clauses (i) through
(iii) being, collectively, “Violations”). Subject to Section 6(c), the Company
shall reimburse the Indemnified Persons promptly as such Indemnified Damages are
incurred by such Indemnified Persons and become due and payable, for any legal
fees or other reasonable expenses incurred by them in connection with
investigating or defending any such Claim. Notwithstanding anything to the
contrary contained herein, the indemnification agreement contained in this
Section 6(a): (i) shall not apply to a Claim by an Indemnified Person arising
out of or based upon a Violation which occurs in reliance upon and in conformity
with information furnished in writing to the Company by such Indemnified Person
for use in connection with the preparation of the Registration Statement or
Prospectus or any amendment thereof or supplement thereto, and (ii) shall not
apply to amounts paid in settlement of any Claim if such settlement is effected
without the prior written consent of the Company. Such indemnity shall remain in
full force and effect regardless of any investigation made by or on behalf of
the Indemnified Person and shall survive the transfer of the Registrable
Securities by the Investors pursuant to Section 9.

 

 

 

 

(b)          In connection with any Registration Statement in which an Investor
is participating, each such Investor agrees to severally and not jointly
indemnify, hold harmless and defend, to the same extent and in the same manner
as is set forth in Section 6(a), the Company, each of its directors, each of its
officers who signs the Registration Statement and each Person, if any, who
controls the Company within the meaning of the 1933 Act or the 1934 Act (each,
an “Indemnified Party”), against any Claim or Indemnified Damages to which any
of them may become subject, insofar as such Claim or Indemnified Damages arise
out of or are based upon any Violation, in each case to the extent, and only to
the extent, that such Violation occurs in reliance upon and in conformity with
written information furnished to the Company by such Investor expressly for use
in connection with such Registration Statement; and, subject to Section 6(c),
such Investor will reimburse any legal or other expenses reasonably incurred by
an Indemnified Party in connection with investigating or defending any such
Claim; provided, however, that the indemnity agreement contained in this Section
6(b) and the agreement with respect to contribution contained in Section 7 shall
not apply to amounts paid in settlement of any Claim if such settlement is
effected without the prior written consent of such Investor, which consent shall
not be unreasonably withheld or delayed; provided, further, however, that the
Investor shall be liable under this Section 6(b) for only that amount of a Claim
or Indemnified Damages as does not exceed the greater of (i) the proceeds to
such Investor as a result of the sale of Registrable Securities pursuant to such
Registration Statement or (ii) the aggregate purchase price paid by such
Investor for such Investor’s Units pursuant to the Subscription Agreement. Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of such Indemnified Party and shall survive the transfer of
the Registrable Securities by the Investors pursuant to Section 9.

 

(c)          Promptly after receipt by an Indemnified Person or Indemnified
Party under this Section 6 of notice of the commencement of any action or
proceeding (including any governmental action or proceeding) involving a Claim,
such Indemnified Person or Indemnified Party shall, if a Claim in respect
thereof is to be made against any indemnifying party under this Section 6,
deliver to the indemnifying party a written notice of the commencement thereof,
and the indemnifying party shall have the right to participate in, and, to the
extent the indemnifying party so desires, jointly with any other indemnifying
party similarly noticed, to assume control of the defense thereof with counsel
mutually satisfactory to the indemnifying party and the Indemnified Person or
the Indemnified Party, as the case may be; provided, however, that an
Indemnified Person or Indemnified Party shall have the right to retain its own
counsel with the fees and expenses of not more than one counsel for all
Indemnified Persons and Indemnified Parties to be paid by the indemnifying
party, if, in the reasonable opinion of counsel retained by the indemnifying
party, the representation by such counsel of the Indemnified Person or
Indemnified Party and the indemnifying party would be inappropriate due to
actual or potential differing interests between such Indemnified Person or
Indemnified Party and any other party represented by such counsel in such
proceeding. In the case of an Indemnified Person, legal counsel referred to in
the immediately preceding sentence shall be selected by the Investors holding at
least a majority in interest of the Registrable Securities included in the
Registration Statement to which the Claim relates. The Indemnified Party or
Indemnified Person shall cooperate fully with the indemnifying party in
connection with any negotiation or defense of any such action or Claim by the
indemnifying party and shall furnish to the indemnifying party all information
reasonably available to the Indemnified Party or Indemnified Person which
relates to such action or Claim. The indemnifying party shall keep the
Indemnified Party or Indemnified Person reasonably apprised as to the status of
the defense or any settlement negotiations with respect thereto. No indemnifying
party shall be liable for any settlement of any action, claim or proceeding
effected without its prior written consent; provided, however, that the
indemnifying party shall not unreasonably withhold, delay or condition its
consent. No indemnifying party shall, without the prior written consent of the
Indemnified Party or Indemnified Person, consent to entry of any judgment or
enter into any settlement or other compromise which (i) does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party or Indemnified Person of a release from all liability in
respect to such Claim or litigation or (ii) includes any admission as to fault
on the part of the Indemnified Party. Following indemnification as provided for
hereunder, the indemnifying party shall be subrogated to all rights of the
Indemnified Party or Indemnified Person with respect to all third parties, firms
or corporations relating to the matter for which indemnification has been made.
The failure to deliver written notice to the indemnifying party within a
reasonable time of the commencement of any such action shall not relieve such
indemnifying party of any liability to the Indemnified Person or Indemnified
Party under this Section 6, except to the extent that the indemnifying party is
prejudiced by such failure.

 

 

 

 

(d)          The payment of Indemnified Damages required by this Section 6 shall
be made by periodic payments of the amount thereof during the course of the
investigation or defense, as and when bills for such Indemnified Damages are
received by or delivered to the indemnifying party and become due and payable.

 

The indemnity agreements contained herein shall be in addition to (i) any cause
of action or similar right of the Indemnified Party or Indemnified Person
against the indemnifying party or others, and (ii) any liabilities the
indemnifying party may be subject to pursuant to the law.

 

7.             Contribution.    To the extent any indemnification by an
indemnifying party is prohibited or limited by law, the indemnifying party
agrees to make the maximum contribution with respect to any amounts for which it
would otherwise be liable under Section 6 to the fullest extent permitted by
law; provided, however, that: (i) no Person involved in the sale of Registrable
Securities who is guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the 1933 Act) in connection with such sale shall be entitled to
contribution from any Person involved in such sale of Registrable Securities who
was not guilty of fraudulent misrepresentation; and (ii) contribution by any
seller of Registrable Securities shall be limited in amount to the amount of
proceeds received by such seller from the sale of such Registrable Securities
pursuant to such Registration Statement.

 

8.            Reports Under the 1934 Act. With a view to making available to the
Investors the benefits of Rule 144 promulgated under the 1933 Act or any other
similar rule or regulation of the SEC that may at any time permit the Investors
to sell securities of the Company to the public without registration (“Rule
144”), the Company agrees, subject to the consent of its independent auditors
with respect to each such filing the Company makes or is required to make under
applicable laws and regulations, to:

 

(a)          make and keep public information available, as those terms are
understood and defined in Rule 144;

 

 

 

 

(b)          file with the SEC in a timely manner (subject to permissible
extensions thereof) all reports and other documents required of the Company
under the 1934 Act so long as the Company remains subject to such requirements
and the filing of such reports and other documents is required under the
applicable provisions of Rule 144.

 

9.             Assignment of Registration Rights. The rights under this
Agreement shall be automatically assignable by the Investors to any transferee
of all or any portion of such Investor’s Registrable Securities if: (i) the
Investor agrees in writing with the transferee or assignee to assign such rights
and a copy of such agreement is furnished to the Company within a reasonable
time after such assignment; (ii) the Company is, within a reasonable time after
such transfer or assignment, furnished with written notice of the name and
notice information of such transferee or assignee and the securities with
respect to which such registration rights are being transferred or assigned;
(iii) immediately following such transfer or assignment the further disposition
of any such securities by the transferee or assignee may not be made immediately
under Rule 144; (iv) the transferee or assignee agrees in writing with the
Company to be bound by all of the provisions contained herein; (v) the
transferee or assignee delivers to the Company a Selling Stockholder
Questionnaire; and (vi) such transfer shall have been made in accordance with
the applicable requirements of the Subscription Agreement and applicable law.

 

10.           Amendment of Registration Rights. This Agreement may be amended
and the observance thereof may be waived (either generally or in a particular
instance and either retroactively or prospectively), with the written consent of
the Company and the Required Holders. Any amendment or waiver effected in
accordance with the previous sentence shall be binding upon each Investor and
the Company.

 

11.          Miscellaneous.

 

(a)          A Person is deemed to be a holder of Registrable Securities
whenever such Person owns of record such Registrable Securities. If the Company
receives conflicting instructions, notices or elections from two or more Persons
with respect to the same Registrable Securities, the Company shall act upon the
basis of instructions, notice or election received from the record owner of such
Registrable Securities.

 

(b)          Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon transmission, when sent by facsimile, email or other form
of electronic communication (provided confirmation of transmission is
mechanically or electronically generated and kept on file by the sending party);
or (iii) one (1) Business Day after deposit with a nationally recognized
overnight delivery service, in each case properly addressed to the party to
receive the same. The addresses, facsimile numbers and email addresses for such
communications shall be:

 

 

 

 

If to the Company:

 

Autovative Products, Inc.

167 Penn Street

Washington Boro, PA 17582

Telephone: (___) ___-____

Facsimile: (___) ___-____

Attention: Nimrod Madar

 

With a copy (which shall not constitute notice) to:

 

Greenberg Traurig, P.A.

333 S.E. 2nd Avenue

Suite 4400

Miami, Florida 33131

Telephone: (305) 579-0756

Facsimile: (305) 961-7756

Attention: Robert L. Grossman

 

If to an Investor, to its address, facsimile number or email address set forth
on such Investor’s signature page to the Subscription Agreemen, or to such other
address, facsimile number and/or email address and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party five (5) days prior to the effectiveness of such change.

 

(c)          Failure of any party to exercise any right or remedy under this
Agreement or otherwise, or delay by a party in exercising such right or remedy,
shall not operate as a waiver thereof.

 

(d)          All questions concerning the construction, validity, enforcement
and interpretation of this Agreement shall be governed by the internal laws of
the State of New York. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in The City of New York,
Borough of Manhattan, for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
If any provision of this Agreement shall be invalid or unenforceable in any
jurisdiction, such invalidity or unenforceability shall not affect the validity
or enforceability of the remainder of this Agreement in that jurisdiction or the
validity or enforceability of any provision of this Agreement in any other
jurisdiction. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND
AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.

 

 

 

 

(e)          This Agreement and the Subscription Agreement and the instruments
referenced herein and therein constitute the entire agreement among the parties
hereto with respect to the subject matter hereof and thereof. There are no
restrictions, promises, warranties or undertakings, other than those set forth
or referred to herein and therein. This Agreement and the Subscription Agreement
and the instruments referenced herein and therein supersede all prior agreements
and understandings among the parties hereto with respect to the subject matter
hereof and thereof.

 

(f)          Subject to the requirements of Section 9, this Agreement shall
inure to the benefit of and be binding upon the permitted successors and assigns
of each of the parties hereto.

 

(g)          The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

 

(h)          This Agreement may be executed in counterparts, each of which shall
be deemed an original but all of which together shall constitute one and the
same agreement. This Agreement, once executed by a party, may be delivered to
the other party hereto by facsimile, email or other electronic transmission of a
copy of this Agreement bearing the signature of the party so delivering this
Agreement.

 

(i)          Each party shall do and perform, or cause to be done and performed,
all such further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as any other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.

 

(j)          All consents and other determinations required to be made by the
Investors pursuant to this Agreement shall be made, unless otherwise specified
in this Agreement, by the Required Holders.

 

(k)          The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and no rules of
strict construction will be applied against any party.

 

(l)          This Agreement is intended for the benefit of the parties hereto
and their respective permitted successors and assigns and is not for the benefit
of, nor may any provision hereof be enforced by, any other Person.

 

(m)          The obligations of each Investor hereunder are several and not
joint with the obligations of any other Investor, and no Investor shall be
responsible in any way for the performance of the obligations of any other
Investor hereunder. Nothing contained herein, and no action taken by any
Investor pursuant hereto, shall be deemed to constitute the Investor as, and the
Company acknowledges that the Investors do not so constitute, a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Investors are in any way acting in concert or as a group,
and the Company will not assert any such claim with respect to such obligations
or the transactions contemplated herein.

 

* * * * * *

 

 

 

 

OMNIBUS
SIGNATURE PAGE TO THE SUBSCRIPTION AGREEMENT
AND REGISTRATION RIGHTS AGREEMENT

 

(i)          Subscriber hereby elects to subscribe under the Subscription
Agreement for a total of _______ Units at a price of $1.25 per Unit (NOTE: to be
completed by subscriber) and hereby executes, and agrees to be legally bound by
the terms of, the Subscription Agreement and the Registration Rights Agreement.

 

Date (NOTE: To be completed by subscriber):

 

If the Purchaser is an INDIVIDUAL, and if purchased as JOINT TENANTS, as TENANTS
IN COMMON, or as COMMUNITY PROPERTY:

 

[Investors Party Hereto]     Print Name(s)   Social Security Number(s)       /s/
[Investors Party Hereto]     Signature(s) of Subscriber(s)   Signature      
July 30, 2013     Date   Address

 

If the Purchaser is a PARTNERSHIP, CORPORATION, LIMITED LIABILITY COMPANY or
TRUST:

 

      Name of Partnership,   Federal Taxpayer Corporation, Limited  
Identification Number Liability Company or Trust    

 

By:       Name:   State of Organization Title:    

 

      Date   Address

 

ACCEPTED BY:

 

AUTOVATIVE PRODUCTS, INC.

 

By: /s/ Nimrod Madar     Authorized Officer  

 

 

 

 

EXHIBIT A

 

FORM OF NOTICE OF EFFECTIVENESS
OF REGISTRATION STATEMENT

[                ]

[                ]

[                ]

 

Attention: [       ]

 

Re: Autovative Products, Inc.

 

Ladies and Gentlemen:

 

On behalf of Autovative Products, Inc., a Nevada corporation (the “Company”), I
am writing in connection with those certain Subscription Agreements
(collectively, the “Subscription Agreement”), entered into by and among the
Company and the purchasers named therein (collectively, the “Holders”) pursuant
to which the Company issued to the Holders certain Units (as defined in the
Subscription Agreement), comprising shares of the Company’s common stock, par
value $0.0001 per share (the “Common Stock”), and warrants (the “Warrants”),
which are exercisable into shares of Common Stock. Pursuant to the Subscription
Agreement, the Company also has entered into a Registration Rights Agreement
with the Holders (the “Registration Rights Agreement”) pursuant to which the
Company agreed, among other things, to register the resale of the Registrable
Securities (as defined in the Registration Rights Agreement) under the
Securities Act of 1933, as amended (the “1933 Act”). In connection with the
Company’s obligations under the Registration Rights Agreement, on
________________ ___, 20__, the Company filed a Registration Statement on Form
S-1 (File No. 333-__________) (the “Registration Statement”) with the Securities
and Exchange Commission (the “SEC”), relating to the Registrable Securities
which names each Holder as a selling stockholder thereunder.

 

In connection with the foregoing, I advise you that a member of the SEC’s staff
has advised the Company or its counsel by telephone that the SEC has entered an
order declaring the Registration Statement effective under the 1933 Act at
[ENTER TIME OF EFFECTIVENESS] on [ENTER DATE OF EFFECTIVENESS], and the Company
has no knowledge, after telephonic inquiry by the Company or its counsel of a
member of the SEC’s staff, that any stop order suspending its effectiveness has
been issued or that any proceedings for that purpose are pending before, or
threatened by, the SEC, and the Registrable Securities will be available for
resale under the 1933 Act pursuant to the Registration Statement, upon the
Company’s filing of a prospectus supplement pursuant to Rule 424 promulgated
under the 1933 Act in accordance with terms of the Registration Rights
Agreement.

 

 

 

 

This letter shall serve as notice to you that the Registrable Securities may be
resold pursuant to the Registration Statement. You need not require further
letters from us or our counsel to effect any future legend-free resale of the
Registrable Securities, provided at the time of such resale, the Company has not
otherwise notified you that the Registration Statement is unavailable for the
resale of the Registrable Securities.

 

  Very truly yours,       Autovative Products, Inc.         By:  

 

CC: [LIST NAMES OF HOLDERS]

 

 

 

 

EXHIBIT B

 

AUTOVATIVE PRODUCTS, Inc.

SELLING STOCKHOLDER NOTICE AND QUESTIONNAIRE

 

The undersigned holder of shares of the common stock, par value $0.0001 per
share, of Autovative Products, Inc., a Nevada corporation (the “Company”),
issued pursuant to that certain Subscription Agreement by and among the Company
and the Purchasers named therein, dated as of [____________], 201[_] (the
“Agreement”), understands that the Company intends to file with the Securities
and Exchange Commission a registration statement on Form S-1 (the “Resale
Registration Statement”) for the registration of the resale under Rule 415 of
the Securities Act of 1933, as amended (the “Securities Act”), of the
Registrable Securities in accordance with the terms of certain Registration
Rights Agreement, dated as of ___________, by and among the Company and the
Purchasers party thereto, the “Registration Rights Agreement”. All capitalized
terms not otherwise defined herein shall have the respective meanings ascribed
thereto in the Registration Rights Agreement.

 

In order to sell or otherwise dispose of any Registrable Securities pursuant to
the Resale Registration Statement, a holder of Registrable Securities generally
will be required to be named as a selling stockholder in the related prospectus
or a supplement thereto (as so supplemented, the “Prospectus”), deliver the
Prospectus to purchasers of Registrable Securities (including pursuant to
Rule 172 under the Securities Act) and be bound by the provisions of the
Agreement (including certain indemnification provisions, as described below).
Each Purchaser must complete and deliver this Notice and Questionnaire in order
to be named as a selling stockholder in the Prospectus. Holders of Registrable
Securities who do not complete, execute and return this Notice and Questionnaire
within ten (10) Trading Days following the date of the Agreement (1) will not be
named as selling stockholders in the Resale Registration Statement or the
Prospectus and (2) may not use the Prospectus for resales of Registrable
Securities.

 

Certain legal consequences arise from being named as a selling stockholder in
the Resale Registration Statement and the Prospectus. Holders of Registrable
Securities are advised to consult their own securities law counsel regarding the
consequences of being named or not named as a selling stockholder in the Resale
Registration Statement and the Prospectus.

 

NOTICE

 

The undersigned holder (the “Selling Stockholder”) of Registrable Securities
hereby gives notice to the Company of its intention to sell or otherwise dispose
of Registrable Securities owned by it and listed below in Item (3), unless
otherwise specified in Item (3), pursuant to the Resale Registration Statement.
The undersigned, by signing and returning this Notice and Questionnaire,
understands and agrees that it will be bound by the terms and conditions of this
Notice and Questionnaire and the Agreement.

 

 

 

 

The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate and complete:

 

QUESTIONNAIRE

 

1.Name.

 

(a)Full Legal Name of Selling Stockholder:

 

(b)Full Legal Name of Registered Holder (if not the same as (a) above) through
which Registrable Securities Listed in Item 3 below are held:

 

(c)Full Legal Name of Natural Control Person (which means a natural person who
directly or indirectly alone or with others has power to vote or dispose of the
securities covered by the questionnaire):

 

2.Address for Notices to Selling Stockholder:

 

Telephone:  

 

Fax:  

 

Contact Person:  

 

E-mail address of Contact Person:  

 

 

 

 

3.Beneficial Ownership of Registrable Securities Issuable Pursuant to the
Purchase Agreement:

 

(a)Type and Number of Registrable Securities beneficially owned and issued
pursuant to the Agreement:

 

(b)Number of shares of common stock to be registered pursuant to this Notice and
Questionnaire for resale:

 

4.Broker-Dealer Status:

 

(a)Are you a broker-dealer?

 

Yes________________________   No________________________  

 

(b)If “yes” to Section 4(a), did you receive your Registrable Securities as
compensation for investment banking services to the Company?

 

Yes________________________   No________________________  

 

Note:If no, the Commission’s staff has indicated that you should be identified
as an underwriter in the Registration Statement, and you will be so identified.

 

(c)Are you an affiliate of a broker-dealer?

 

Yes________________________   No________________________  

 

Note:If yes, provide a narrative explanation below:

 

 

 

 

(c)If you are an affiliate of a broker-dealer, do you certify that you bought
the Registrable Securities in the ordinary course of business, and at the time
of the purchase of the Registrable Securities to be resold, you had no
agreements or understandings, directly or indirectly, with any person to
distribute the Registrable Securities?

 

Yes________________________   No________________________  

 

Note:If no, the Commission’s staff has indicated that you should be identified
as an underwriter in the Registration Statement, and you will be so identified.

 

5.Beneficial Ownership of Other Securities of the Company Owned by the Selling
Stockholder.

 

Except as set forth below in this Item 5, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the Registrable
Securities listed above in Item 3.

 

(a)Type and amount of other securities beneficially owned:

 

6.Relationships with the Company:

 

Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.

 

State any exceptions here:

 

 

 

 

7.Plan of Distribution:

 

The undersigned has reviewed the form of Plan of Distribution attached as
Exhibit B to the Registration Rights Agreement, and hereby confirms that, except
as set forth below, the information contained therein regarding the undersigned
and its plan of distribution is correct and complete.

 

State any exceptions here:

 

***********

 

The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof and prior to the effective date of any applicable Resale Registration
Statement. All notices to the Company hereunder shall be made in writing, by
hand delivery, confirmed or facsimile transmission, first-class mail or air
courier guaranteeing overnight delivery at the address set forth below. In the
absence of any such notification, the Company shall be entitled to continue to
rely on the accuracy of the information in this Notice and Questionnaire.

 

The undersigned also agrees to provide the Company and the Company’s counsel any
and all such further information regarding the undersigned promptly upon request
in connection with the preparation, filing, amending or supplementing of any
Resale Registration Statement (or any prospectus contained therein). The
undersigned hereby consents to the use of all such information in the
Registration Statement.

 

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items (1) through (7) above and the inclusion
of such information in the Resale Registration Statement and the Prospectus. The
undersigned understands that such information will be relied upon by the Company
in connection with the preparation or amendment of any such Resale Registration
Statement and the Prospectus.

 

By signing below, the undersigned acknowledges that it understands its
obligation to comply, and agrees that it will comply, with the provisions of the
Exchange Act and the rules and regulations thereunder, particularly Regulation M
in connection with any offering of Registrable Securities pursuant to the Resale
Registration Statement. The undersigned also acknowledges that it understands
that the answers to this Notice and Questionnaire are furnished for use in
connection with Registration Statements filed pursuant to the Registration
Rights Agreement and any amendments or supplements thereto filed with the
Commission pursuant to the Securities Act.

 

The undersigned hereby acknowledges and is advised of the following
Interpretation A.65 of the July 1997 SEC Manual of Publicly Available Telephone
Interpretations regarding short selling:

 

 

 

 

“An Issuer filed a Form S-3 registration statement for a secondary offering of
common stock which is not yet effective. One of the selling stockholders wanted
to do a short sale of common stock “against the box” and cover the short sale
with registered shares after the effective date. The issuer was advised that the
short sale could not be made before the registration statement become effective,
because the shares underlying the short sale are deemed to be sold at the time
such sale is made. There would, therefore, be a violation of Section 5 if the
shares were effectively sold prior to the effective date.”

 

By returning this Questionnaire, the undersigned will be deemed to be aware of
the foregoing interpretation.

 

The undersigned understands that the undersigned may be subject to serious civil
and criminal liabilities if the Resale Registration Statement, when it becomes
effective, either contains an untrue statement of a material fact or omits to
state a material fact required to be stated in the Resale Registration Statement
necessary to make the statements in the Registration Statement not misleading.
The undersigned represents and warrants that all information it provides to the
Company and the Company’s counsel is currently accurate and complete and will be
accurate and complete at the time the Resale Registration Statement becomes
effective and at all times subsequent thereto, and agrees during such periods to
notify the Company immediately of any misstatement of a material fact in the
Resale Registration Statement, and of the omission of any material fact
necessary to make the statements contained therein not misleading.

 

I confirm that, to the best of my knowledge and belief, the foregoing statements
(including without limitation the answers to this Notice and Questionnaire) are
correct.

 

In Witness Whereof the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.

 



Dated:     Beneficial Owner:

 

  By:       Name:     Title:



  

PLEASE EMAIL OR FAX A COPY OF THE COMPLETED AND EXECUTED NOTICE AND
QUESTIONNAIRE, AND RETURN THE ORIGINAL BY OVERNIGHT MAIL, TO:

 

Greenberg Traurig, P.A. Tel: 305.579.0589 333 S.E. 2nd Avenue Fax: 305.961.5589
Suite 4400 Email: altmand@gtlaw.com Miami, Florida 33131     Attn:  Drew M.
Altman, Esq.    

 

 

